Citation Nr: 0827292	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post-operative residuals of right ankle 
reconstruction with osteochondritis dissecans of the talar 
dome and history of multiple sprains (right ankle 
disability).  

2.  Entitlement to a disability rating in excess of 10 
percent for post-operative residuals of left ankle 
reconstruction with history of posterior malleolus fracture 
and multiple sprains (left ankle disability).  

3.  Entitlement to service connection for a left elbow 
disability.  

4.  Entitlement to service connection for a left shoulder 
disability.  

5.  Entitlement to service connection for deep vein 
thrombosis with blood clot in lower left leg.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastric reflux. 

7.  Entitlement to service connection for gastric reflux.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

9.  Entitlement to service connection for a bilateral knee 
disability.   


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

In the October 2005 rating decision on appeal the RO found 
that the veteran had submitted new and material evidence and 
reopened the veteran's claims for service connection for 
gastric reflux and a bilateral knee disability.  Irrespective 
of the RO's action, the Board must decide whether the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for gastric reflux and a bilateral knee 
disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues have been re-characterized to comport to the 
evidence of record.  

The issues of entitlement to service connection for a left 
elbow disability, a left shoulder disability, deep vein 
thrombosis with blood clot in lower left leg, gastric reflux, 
and a bilateral knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right ankle is shown to have the equivalent 
of marked limitation of motion.  

2.  The veteran's left ankle is shown to have the equivalent 
of marked limitation of motion.  

3.  The RO denied entitlement to service connection gastric 
reflux and a bilateral knee injury in a July 1999 rating 
decision.  The appellant received timely notice of the 
determination but did not appeal, and that denial is now 
final.

4.  Evidence received since the July 1999 rating decision is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for gastric reflux and a bilateral knee 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
more, for the service-connected post-operative residuals of 
right ankle reconstruction with osteochondritis dissecans of 
the talar dome and history of multiple sprains have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 
5167, 5270-5274 (2007).

2.  The criteria for an evaluation of 20 percent, but no 
more, for the service-connected post-operative residuals of 
left ankle reconstruction with history of posterior malleolus 
fracture and multiple sprains have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5167, 5270-
5274 (2007).
3.  New and material evidence has been received since the 
July 1999 rating decision, and the claim of entitlement to 
service connection for gastric reflux is reopened.  38 
U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156 
(a) (2007).

4.  New and material evidence has been received since the 
July 1999 rating decision, and the claim of entitlement to 
service connection for a bilateral knee disability is  
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 
C.F.R. § 3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2005.  The RO provided notice pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in March 
2006.  While the latter notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The veteran's claim to reopen service connection for gastric 
reflux and a bilateral knee disability based on new and 
material evidence has been considered with respect to VA's 
duty to notify and assist, to include Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Given the favorable outcome noted below, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Although the letters discussed above did not specifically 
list the criteria for receiving a higher rating for the ankle 
disabilities, pursuant to Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the veteran has nonetheless been notified of 
the criteria.  The March 2006 letter informed the veteran 
that in determining a disability rating the RO considers 
evidence of the nature and symptoms of the condition, 
severity and duration of the symptoms, and impact of the 
condition and symptoms on employment.  Furthermore, a June 
2006 statement of the case (SOC) listed the specific criteria 
for a higher rating under 38 C.F.R. § 4.71a Diagnostic Codes 
(DC) 5271.  The March 2006 letter and June 2006 SOC 
collectively have given the veteran notice pursuant to 
Vazquez-Flores v. Peake.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  Furthermore, the veteran has demonstrated 
actual knowledge of the evidence necessary to substantiate an 
increased rating claim for the disabilities.  During a July 
2005 VA examination the veteran informed the examiner that 
his ankle disabilities did not result in any time lost from 
work.  Furthermore, the veteran has submitted evidence of the 
severity and duration of his symptoms of his disability.   
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a medical 
examination to assess the severity of his disabilities.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

I.  Increased Rating Claims 

The veteran seeks evaluations in excess of 10 percent for 
right and left ankle disabilities.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).
During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran was service-connected for postoperative residuals 
of right ankle reconstruction with osteochondritis dissecans 
of the talar dome and history of multiple strains, and 
postoperative residuals of left ankle reconstruction, with 
history of posterior malleolus fracture and multiple sprains 
in a July 1999 rating decision.  At that time the 
disabilities were separately evaluated as 10 percent 
disabling under DC 5299-5271, effective July 16, 1999.  

Diagnostic Code 5010, arthritis due to trauma, is to be rated 
as degenerative arthritis under DC 5003.  Diagnostic Code 
5003 provides that degenerative arthritis (hypertrophic or 
osteoarthritis), if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2007).  The 
diagnostic codes pertaining to the ankle are contained in 38 
C.F.R. § 4.71a, DCs 5270-5274.
The ankle can be rated under Diagnostic Codes 5270, 5271, 
5272, 5273, and/or 5274.  38 C.F.R. § 4.71a.  However, 
assigning multiple ratings for the veteran's ankle disability 
based on the same symptoms or manifestations would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14 (2007).  

The highest rating under DC 5270 is 40 percent.  A 40 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  A 30 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  A 20 
percent evaluation is warranted for ankylosis of the ankle in 
plantar flexion less than 30 degrees.  

Under 38 C.F.R. § 4.71a, DC 5271-5274 the highest assignable 
rating for an ankle disability is 20 percent.  Under DC 5271 
a 20 percent rating is warranted for marked limitation of 
motion of the ankle.  The remaining potentially applicable 
diagnostic code is DC 5167 (loss of use of foot), which 
provides for a 40 percent disability rating.

A June 2004 private medical record notes that x-rays of the 
ankle revealed mild ankle arthritis, ankle sprain, and mild 
ankle laxity.  Pain was noted to persist at 5 out of 10, and 
although the veteran was not limping he was having trouble 
walking on it and was having lateral ankle pain and minimal 
swelling.  A July 2004 private medical record from the same 
physician notes that the veteran had about a 50 percent 
improvement in his left ankle since the last time.

A VA examination was conducted in July 2005.  The examiner 
noted the veteran had been suffering bilateral ankle 
disabilities since 1998, and that they resulted from jumping 
out of planes and impaction on the ground.  The current 
symptoms were reported as swelling and pain.  The functional 
impairment of the conditions were reported as limited range 
of motion, flexibility, and inability to perform moderate 
physical activities.  The condition did not result in any 
time lost from work.  Examination of the ankle revealed that 
they had a general appearance that was abnormal with surgical 
scars and puncture wounds.  No deformity of the ankles was 
noted.  Range of motion in the right ankle was noted as 
dorsiflexion of 10 degrees and plantar flexion of 35 degrees.  
Pain occurred at dorsiflexion of 0 degrees and plantar 
flexion of 25 degrees.  Range of motion of the left ankle was 
noted as dorsiflexion of 10 degrees and plantar flexion of 35 
degrees.  Pain occurred at dorsiflexion of 0 degrees and 
plantar flexion of 25 degrees.  The ankle's normal range of 
dorsiflexion was noted as 20 degrees and plantar flexion of 
45 degrees.  The examiner noted both the right and left 
joint's function was additionally limited by fatigue, 
weakness, lack of endurance, and pain after repetitive use.  
Bilaterally, repetitive use did not cause incoordination.  
The examiner could not make a determination without resorting 
to speculation about how the above factors limit joint 
function in degrees.  Diagnostic tests revealed postsurgical 
changes with surgical hardware and degenerative changes in 
the right ankle and normal x-ray findings in the left ankle.  
A diagnosis of post-operative residuals of the right and left 
ankles reconstruction with osteochondritis dissecans of the 
talar dome was given. 

Under 38 C.F.R. § 4.71a, DC 5271, a 10 percent rating is 
warranted if the ankle shows moderate limitation of motion, 
and a 20 percent rating is warranted if the ankle shows 
marked limitation of motion.  As there is no regulatory 
definition of marked limitation of motion, the Board must 
apply the terms in a manner that is "equitable and just."  38 
C.F.R. § 4.2 (2007).  Normal range of motion of the ankle is 
45 degrees of plantar flexion and 20 degrees of dorsiflexion.  
38 C.F.R. § 4.71, Plate II.  The July 2005 VA medical 
examination notes that the functional impairment of the 
veteran's ankle condition, bilaterally, is a limited range of 
motion, flexibility, and inability to perform moderate 
physical activities.  The examiner noted that the bilateral 
ankles had pain on dorsiflexion at 0 degrees and plantar 
flexion at 25 degrees.  Pain, fatigue, weakness, and lack of 
endurance after repetitive use limited the bilateral ankle's 
function.  In the aggregate this evidence, especially the 
degrees at which pain occurs on dorsiflexion, more nearly 
shows marked limitation of motion for both ankles.  

Thus, a 20 percent evaluation for left and right ankle 
disabilities is warranted under DC 5271.  38 C.F.R. § 4.71a 
DC 5271.

Under 38 C.F.R. § 4.71a, DC 5272-5274 the highest assignable 
rating for an ankle disability is 20 percent.  Thus, the 
veteran cannot be assigned a rating higher than he currently 
has under these Codes.

To receive a rating higher than 20 percent under DC 5270, the 
medical evidence first must show that there is ankylosis of 
the ankle.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  The July 2005 VA examination, and in fact 
all the medical evidence of record, shows that the veteran 
has motion in his ankle.  Indeed, the VA examination shows 
that the veteran can dorsi-flex his bilateral ankles from 0 
to 10 degrees and can plantar-flex his ankles from 0 to 35 
degrees.  While the VA examination shows that pain occurs in 
the veteran's ankles at 0 degrees of dorsi-flexion, it does 
not contain, nor does any other medical evidence of record 
contain, a diagnosis of ankylosis of either ankle or a 
finding that either of the veteran's ankles is immobile.  
Thus, because the medical evidence of record indicates that 
ankylosis is not present, a rating higher than 20 percent 
cannot be assigned under 38 C.F.R. § 4.71a, DC 5270.

Finally, while the veteran's bilateral ankle disability is 
significant, the medical evidence does not show, nor does he 
allege, that he has actually lost the use of the foot.  He is 
able to walk and stand, albeit with limitations, and clearly 
has more function in the foot than would be served with an 
amputation stump.  See 38 C.F.R. § 4.63 (2006).  Thus, the 
veteran is not entitled to a 40 percent rating under DC 5167.

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected bilateral ankle 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

In numerous documents of record the veteran states that the 
severity of the his disability merits a higher rating.  The 
veteran is competent to report the symptoms that he has 
experienced, but he is not competent to offer an opinion as 
to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a 20 percent disability rating, but no more, have been met.  
Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.71a, DC 5270-5274.

At no time since the effective date of service connection, 
July 16, 1999, have the veteran's disabilities met or nearly 
approximated the criteria for a rating in excess of 20 
percent, and staged ratings are not for application.  See 
Hart v. Mansfield, No. 05-2424, slip op. at 4 and 5.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected right or left ankle disabilities.  

II.  New and Material Claims

The veteran filed to reopen his claim for service connection 
for gastric reflux and a bilateral knee disability in June 
2005.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The RO originally denied entitlement to service connection 
for residuals of a bilateral knee injury and gastric reflux 
in a July 1999 rating decision on the respective bases that 
the evidence did not show that the veteran had chronic 
residual functional impairment of the knees and because there 
was no evidence of clinical findings in the VA examination to 
support the examiner's diagnosis of gastric reflux.  The 
veteran did not appeal this decision; so it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103 (2007).

Evidence submitted since the July 1999 rating decision 
includes a February 2004 private medical record noting a 
diagnosis of gastroesophageal reflux disease (GERD), and a 
July 2005 VA examination report.  The latter notes that the 
veteran has a decreased range of motion in his bilateral 
knees and that a rheumatologist should evaluate the veteran 
before the decreased range of motion of his bilateral knees 
are attributed as secondary to his service connected 
Homocysine disease. 

This evidence is new because it was not considered by the RO 
at the time of the July 1999 rating decision.  Giving the 
veteran the benefit of the doubt, this evidence also is 
material as it relates to the unestablished fact of whether 
the veteran has a current diagnoses of gastric reflux and 
limitation of motion of his bilateral knees as required by 38 
C.F.R. § 3.303.  The evidence addresses the basis of the RO's 
July 1999 rating decision, which denied service connection 
for gastric reflux and a bilateral knee disability on the 
grounds that the veteran did not currently have the claimed 
disabilities.  

The newly submitted evidence is not cumulative or redundant 
of existing evidence, presents a reasonable possibility of 
substantiating the claims, and reopening the claims to 
entitlement to service connection for gastric reflux and a 
bilateral knee disability is warranted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (a).  


ORDER

Entitlement to a disability evaluation of 20 percent, but no 
more, for post-operative residuals of right ankle 
reconstruction with osteochondritis dissecans of the talar 
dome and history of multiple sprains, is granted, subject to 
the rules of compensation and monetary benefits.

Entitlement to a disability evaluation of 20 percent, but no 
more, for post-operative residuals of left ankle 
reconstruction with history of posterior malleolus fracture 
and multiple sprains, is granted, subject to the rules of 
compensation and monetary benefits.

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for gastric 
reflux, to this extent only, the claim is granted.           
                                                      
New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a bilateral 
knee disability, to this extent only, the claim is granted.                                                                 


REMAND

The veteran seeks service connection for a left elbow 
disability, a left shoulder disability, deep vein thrombosis 
with blood clot in lower left leg, gastric reflux, and a 
bilateral knee disability.  In July 1999 the veteran was 
granted service connection for Homocystine disease with 
recurrent inflammatory synovitis, with a 20 percent rating 
and an effective date of July 16, 1999.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995). 

The record contains competent medical evidence of a left 
elbow disability, a left shoulder disability, deep vein 
thrombosis with blood clot in lower left leg, gastric reflux, 
and a bilateral knee disability.  

A May 2002 private medical record notes x-rays were conducted 
on the left elbow.  An impression of small enthesophyte or 
spur on the posterior aspect of the olecranon was given.  A 
March 2003 private medical record suggests that the veteran 
has tendonitis in his shoulder and elbow.  A February 2005 
private medical record notes that the veteran complained of 
left elbow pain and that the elbow was injected to lessen his 
symptoms.  A July 2005 VA examination notes that the 
veteran's left elbow had a full range of motion, but that 
pain occurred during supination and pronation.  Likewise, his 
left shoulder had a full range of motion, but that pain 
occurred during flexion, abduction, and internal rotation.  
The examiner noted that the left elbow and left shoulder's 
joint functions were limited by weakness, lack of endurance, 
and pain.

A January 2005 private medical record notes that an 
ultrasound of the veteran's venous bilateral legs was 
conducted.  An impression of a total echolucent deep venous 
obstruction in the left femoral veins was given.  A second 
January 2005 private medical record notes that a magnetic 
resonance image (MRI) suggested deep vein thrombosis.

A February 2004 private medical record notes a diagnosis of 
GERD.  A March 2004 private medical record notes an 
impression of a moderate sliding hiatal hernia.  

The July 2005 VA examination also notes that the veteran's 
bilateral knees have a decreased range of motion and that 
pain occurred during flexion and extension.  The examiner 
noted that the bilateral knee's joint function was limited by 
weakness, lack of endurance, and pain.  

A September 1992 service medical record (SMR) notes a 
clinical evaluation of the veteran found that his upper 
extremities, lower extremities, and abdomen and visceria were 
normal.  Likewise, the veteran reported that he was in good 
health.

The veteran's Medical Evaluation Board (MEB) report dated in 
January 1999 notes that the veteran was diagnosed with 
Homocystinuria, complicated by joint laxity.  It is noted in 
the veteran's MEB examination report that he reported pain in 
all his joints, heart burn and acid reflux 4-5 times per 
week, and that his shoulder and elbow dislocate.  A March 
1999 MEB report summary notes that the veteran's past medical 
history is notable for GERD.

An April 1994 SMR notes that the veteran was treated for 
bilateral knee pain and an assessment of rule out strain was 
given.

Thus, there are numerous in-service events and diseases that 
could be related to the veteran's current claimed 
disabilities.  Additionally, there is medical evidence of 
record indicating that the veteran's claimed disabilities may 
be related to his service-connected Homocystine disease.

The veteran submitted an undated medical journal article that 
notes that generalized osteoporosis, "tight" joints, and 
arterial and venous thrombosis are features of 
Homocystinuria.  
In the July 2005 VA examination report, the examiner 
recommended that that the veteran's Homocystine disease be 
fully evaluated by a rheumatologist before considering a 
diagnosis that all of the veteran's joint conditions are 
secondary to his Homocystine disease diagnosis.  

The record contains competent evidence suggesting a current 
left elbow disability, a left shoulder disability, deep vein 
thrombosis with blood clot in lower left leg, gastric reflux, 
and a bilateral knee disability.  There are in-service 
injuries and diseases that may be related to the claimed left 
elbow, left shoulder, gastric reflux and bilateral knee 
disabilities.  Likewise, there is competent medical evidence, 
in the form of the July 2005 VA examination report and he 
undated medical journal article suggesting that the claimed 
left elbow, left shoulder, deep vein thrombosis, and 
bilateral knee disabilities may be secondary to the veteran's 
service connected Homocystine disease.  However, there is 
insufficient medical evidence for the Board to decide the 
veteran's claims and a VA medical examination must be 
provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159 (c) (2007).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine whether the 
veteran has a left elbow disability, left 
shoulder disability, deep vein thrombosis, 
gastric reflux, or a bilateral knee 
disability.  The examiner should conduct a 
thorough examination and clearly note any 
diagnosis associated with the claimed 
disabilities.  As to any disability 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disability was 
incurred in, or is related to, any disease 
or injury during active service. 

If it is determined that a diagnosed 
disability is not directly related to 
service, the examiner shoulder provide an 
opinion as to whether it is at least as 
likely as not that the diagnosed 
disability was caused or aggravated by the 
veteran's service-connected Homocystine 
disease.  

If a diagnosis is not associated with any 
of the claimed disabilities, the examiner 
should note whether the claimed 
disabilities are merely manifestations of 
the symptoms of the veteran's service-
connected Homocystine disease.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
note the veteran's lengthy SMRs.  A 
detailed rationale for all medical 
opinions must be provided.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be re-adjudicated.  
If any of the claims remain denied, the RO 
should issue a supplemental statement of 
the case (SSOC) containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


